TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00602-CR



                            Alexandre Lloyd Cunningham, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-07-900019, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Alexandre Lloyd Cunningham pleaded guilty to the offense of murder. See

Tex. Penal Code Ann. § 19.02 (West 2003). Cunningham seeks to appeal from the judgment of

conviction. The district court has certified that this is a plea-bargain case and that the defendant has

no right of appeal. Accordingly, we dismiss the appeal.1 See Tex. R. App. P. 25.2(a)(2), (d).


                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: November 21, 2008

Do Not Publish


        1
          Cunningham has also filed, in addition to his notice of appeal, a motion requesting
permission to appeal the judgment in spite of his plea because, according to Cunningham, his plea
was “involuntary.” We overrule Cunningham’s motion. See Cooper v. State, 45 S.W.3d 77, 78-83
(Tex. Crim. App. 2001).